DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Bulin’s 20100071638 is the closest prior art but fail to disclose the step of controlling at least one air valve disposed between at least one air source and a heat exchanger to be closed during ground operations, taxi, take off, and climb and to be open during cruise, descent and landing.  Bulin discloses (paragraph 74) that during the ground phase, the cooling air channels are open, which does not teach the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonchonsky et al. (US 7,374,601) discloses an air separation system.
Anderson et al. (US 8,016,232) discloses an aircraft cabin pressure descent detection.
L. Blezard (US 3,158,197) discloses cooling by heat exchange with liquid fuel in aircraft.
Finney et al. (US 2012/0312037A1) discloses a vapor cycle system with de-superheater.
Logan et al. (US 9,097,169B2) discloses a gas turbine engine heat management system.
Burr et al. (US 4,696,156) discloses fuel and oil heat management system.
Coffinberry (US 2010/0043396A1) discloses a gas turbine engine fan bleed heat exchange system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763